VAN ORSDEL, Associate Justice.
This is a trade-mark interference. Each party applied for the registration of the words “Gear Life” as a trade-mark for lubricating compounds. From a decision in favor of the Area Manufacturing Company, the Hollingshead Company has appealed.
It is not seriously contended that appellant company can claim use of the mark prior to April, 1916. We think the evidence clearly establishes sales by appellee company of lubricating compounds bearing the words “Gear Life” prior to April, 1916. An employe in the Soo Line Railroad office at Area, 111., testified that early in August, 1915, boxes, kegs, and barrels of grease were shipped by the appellee company from that station which were stenciled with the words “Gear Life.” The waybills of these shipments were produced, which merely showed the' shipment of “grease”; but in the abbreviated form in which waybills are usually made out no inference can be drawn from the failure to enter thereon the trade-name of the goods.
A traveling salesman for appellee company testified that he took orders for “Gear Life” compound between February, 1, 1916, and the following May, and also that during that period he stenciled the words “Gear Life” on packages containing the compound of appellee company. He also gave the names of parties to whom he sold these goods during February and March, 1916. These parties, as well as the names of the consignees shown upon the waybills, were available to appellant to disprove the very important testimony of the salesman and the railroad agent.
The foregoing evidence was corroborated by numerous witnesses, a number of whom may be considered as interested; but on the whole *626the prbof in support of appellee company’s prior right to registration must be accepted.
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required.
■ Affirmed.